978 A.2d 921 (2009)
200 N.J. 230
In the Matter of Edward S. SERADZKY, an Attorney at Law.
D-160 September Term 2008
Supreme Court of New Jersey.
September 24, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-024, concluding that EDWARD S. SERADZKY of BLOOMFIELD, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.15(a) (failure to safeguard funds) and RPC 1.15(d) (failure to comply with recordkeeping provisions of Rule 1:21-6), and good cause appearing;
It is ORDERED that EDWARD S. SERADZKY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.